Title: To George Washington from Wilmington, Del., Citizens, 8 August 1795
From: Citizens of Wilmington, Delaware
To: Washington, George


          
            [8 Aug. 1795]
          
          The Memorial of the Citizens of Wilmington and its Vicinity in The State of Delaware, respectfully sheweth that your Memorialists gratefully recollecting your eminent services to these states, deeply impressed with Esteem for the Integrity uniformly evidenced by your Conduct, and fully convinced of your sincere Affection for your Country, are persuaded, that it cannot be disagreable to you to know the sentiments of your Fellow-Citizens on a Question, which they believe to be of vast Importance to them and their Posterity, when to withold such Information might imply their assent to measures which they not only

disapprove, but contemplate with distressing Aversion, Anxiety, and Apprehension, and when the Information being brought forward may possibly be improved by the Wisdom of Government for the advancement of the Common-Weal.
          that revering Constitutional Authority as the Basis of Peace and Prosperity, and holding themselves in duty bound to support its Decisions, even tho they may have opposed their being made, they trust, that on the present occasion, they shall not be exposed to Controversies respecting the legitimate Exercise of that Authority, nor be obliged, in supporting its Decisions, to feel an adherence to Duty almost as afflicting as a Departure from it.
          that for this Deliverance, they confidently recur to that portion of Authority with which by the Constitution you are invested, and in which they are so greatly, inseperably, and sacredly interested, and encouraged by a Retrospect to the Tenor of those actions that designate your Character, while they submit to your Consideration the following Objections against the Treaty lately negotiated between Great Britain and those States, ardently hope, your mind moved by Reasons which itself suggests or Observations of others will be satisfied, that in refusing to ratify it, You will promote the Happiness of your Constituents.
          First—It unnecessarily draws into Litigation the Boundaries of those States, and establishes a Mode of proceeding by which they may be contracted, without the Consent of the Nation.
          2d It contains Stipulations that ought not to be made without Legislative Concurrence.
          3d It fixes Terms of Commerce and Navigation unreasonably advantageous to Great Britain, and highly injurious to those States.
          4th It subjects those States to an unjust and oppressive Responsibility.
          5th It surrenders, on the part of those States, Powers essential to National Independence.
          6th It prejudicially changes the Condition of those States in Reference to other Nations.
          7th It abandons Principles concerning the Rights of Neutrality, which if duly regarded must have an auspicious Influence on the Wellfare of those States, and of Mankind in General.
          8th It alters the Position of those States relative to the Belligerent Powers, in favor of Great Britain, and to the Detriment of

France, thus relinquishing a declared Impartiality, and hazarding the Immunities belonging to such a situation.
          9th It is in Collision with Articles of the Treaty between France and the United States of America.
          10th It exhibits those States to the World, as not attentive to the Obligations of Friendship, Gratitude, and Public-Faith.
          11th It is not founded on principles of real Reciprocity.
          12th It does not with sufficient Clearness, Certainty, and Security, provide for the surrender of “all Posts and Places” mentioned in the second Article, and hitherto detained in Contravention of the Treaty of Peace.
          13th It does not require satisfaction for “the property of American Inhabitants carried away” at the Close of the late War, in manifest Violation of that Treaty.
          14th It does not adequately obtain Redress for the notorious Vexations and Spoliations recently committed on the Vessels and Commerce of these States, or guard against the like in future.
          15. It does not in any manner provide for the protection of American Seamen against the flagrant aggressions constantly practised by the British Government, in pressing them to serve on board its Ships of War. Signed by order of the General Meeting at Wilmington this 8th day of August 1795.
          
            
              
              John Dickinson
            
            
              
              James Tilton
            
            
              
              Caesar Rodney
            
            
              Committee
              Robert Coram
            
            
              
              Jaco: Brown
            
            
              
              Archd Alexander
            
            
              
              Jno. James
            
            
              
              Joseph Warner
            
            
              
              Isaac Starr
            
          
        